Citation Nr: 0637660	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  92-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling 
prior to May 9, 2003, as 30 percent disabling from May 9, 
2003, until December 3, 2003, and as 50 percent disabling 
from December 3, 2003 onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from December 1966 until 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 1991 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  

The matter initially came before the Board in May 1994, and 
again in March 1996.  On those occasions, remands were 
ordered to accomplish additional development.  Once such 
development was completed, the matter returned to the Board 
in June 1998.  At that time, the claim was denied.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court).  In August 1999, the Court issued an order that 
granted a joint motion for partial remand, vacated that part 
of the Board's June 1998 decision that denied entitlement to 
an increased (greater than 10 percent) rating for PTSD, and 
remanded the case to the Board for action in compliance with 
the joint motion.

In February 2000, the Board issued another decision denying 
entitlement to an increased rating for PTSD.  However, in 
March 2001, the Court vacated that February 2000 decision 
pursuant to the Secretary's unopposed joint motion for remand 
requesting reconsideration of the claim under the Veterans 
Claims Assistance Act (VCAA) of 2000, which had come into 
effect on November 9, 2000.  

In March 2002, the Board undertook additional development of 
the claim by obtaining the veteran's current treatment 
records and providing him a VA PTSD examination.  Such 
development was conducted pursuant to 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2)).  
In July 2002, the Board provided the veteran and his 
representative copies of the additional evidence obtained by 
the Board with an additional 60-day period to respond. 38 
C.F.R. § 20.903.

In October 2002, the Board again denied the veteran's claim, 
relying in part of the new evidence obtained through the 
Board's development procedures.  The veteran 
Again appealed to the Court.  In October 2003, the Secretary 
filed a Motion for Remand requesting reconsideration of the 
claim pursuant to a precedential court decision issued after 
the Board's October 2002 decision.  In December 2003, the 
Court vacated the Board's decision pursuant to the terms of 
the Secretary's Motion for Remand.  A Board remand followed 
in June 2004.  All development now having been accomplished, 
the matter is ready for appellate consideration.  

It is observed that a May 2006 rating decision increased the 
veteran's PTSD evaluation to 30 percent disabling from May 9, 
2003, until December 3, 2003, and to 50 percent disabling 
therefrom.  As such, the issue for adjudication is as listed 
on the title page of this decision.  

As noted previously, the December 1991 rating decision on 
appeal was issued by the RO in Indianapolis, Indiana.  
Subsequent to that determination, the claims file has been 
transferred to the RO in Louisville, Kentucky.  

Finally, it is noted that the veteran had previously been 
represented by Alvin D. Wax, Attorney at Law.  However, such 
representation was withdrawn in a July 2004 communication, 
sent to both the RO and the veteran.  Since that time, the 
veteran has appointed Disabled American Veterans as his 
accredited representative.  


FINDINGS OF FACT

 1.  For the period prior to March 9, 2003, the veteran's 
PTSD is productive of complaints including, depression, poor 
sleep, hallucinations and suicidal thoughts; objectively, the 
competent evidence attributes the majority of the veteran's 
symptoms to substance abuse, without any finding that his 
service-connected PTSD produces at least definite social and 
industrial impairment.

2.  From March 9, 2003, the veteran's PTSD is productive of 
complaints including, depression, poor sleep, hallucinations 
and suicidal thoughts; objectively, the competent evidence 
attributes the majority of the veteran's symptoms to 
substance abuse, without any finding that his service-
connected PTSD produces more than definite social or 
industrial impairment or has resulted in occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

3.  From December 3, 2003, the competent evidence 
demonstrates no more than considerable social and 
occupational impairment attributable to the veteran's 
service-connected PTSD. 


CONCLUSIONS OF LAW

1.  Prior to May 9, 2003, the criteria for entitlement to an 
evaluation in excess of 10 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411(2006).

2.  From May 9, 2003, until December 3, 2003, the criteria 
for entitlement to an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (as in effect prior to November 7, 1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).

3.  From December 3, 2003, the criteria for entitlement to an 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (as in 
effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of July 2003 and June 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, this is harmless error because such information was 
provided in a June 2006 communication.  In any event, because 
the instant decision denies the veteran's increased rating 
claim, no higher rating or effective date will be assigned.  
As such, there is no prejudice to the veteran. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of VA and private post service treatment and 
examination.  Moreover, while the claims folder includes an 
October 2001 letter in which the veteran's representative at 
the time stated that VA had failed to obtain the veteran's 
Social Security Administration (SSA) records, documents from 
the SSA and from the Indiana Department of Family and Social 
Services are indeed associated with the claims file.  
Furthermore, the veteran's own statements in support of his 
appeal are affiliated with the claims folder.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Indeed, by letter dated 
in September 2002, the veteran's attorney stated that the 
veteran had no further evidence to submit.  Moreover, no 
statements submitted subsequently indicate otherwise. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran is claiming entitlement to an increased rating 
for PTSD, evaluated pursuant to Diagnostic Code 9411.  His 
request for an increased rating was received on July 30, 
1991.

It is observed that the regulations pertaining to psychiatric 
disabilities were revised during the course of the veteran's 
appeal.  Such revisions were effective November 7, 1996.  
Since the claim has been continuously prosecuted since the 
time that the old regulations were in effect, such provisions 
will be considered through the present.  As of November 7, 
1996, the Board will also consider the revised version of the 
rating schedule.  

Prior to November 7, 1996, Diagnostic Code 9411 provided a 10 
percent rating where the evidence demonstrates less than the 
criteria required for the 30 percent evaluation, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  In order to be 
entitled to the next-higher 30 percent rating, the evidence 
must show definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
where the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  VA's General 
Counsel has construed "definite" impairment to mean distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than rather large. VAOPGCPREC 9-93 
(November 9, 1993).

In evaluating psychiatric disabilities, the Board is also 
guided by the Global Assessment of Functioning (GAF) scale, 
which reflects the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994). 

Entitlement to a rating in excess of 10 percent prior to May 
9, 2003

The Board has reviewed the competent evidence of record 
during the period in question and finds no basis for an award 
of the next-higher 30 percent evaluation under the rating 
schedule as in effect prior to November 7, 1996.  In reaching 
this conclusion, the Board acknowledges the VA reports of 
treatment, hospitalization and examination referable to the 
veteran's PTSD.  For example, a June 1991 VA examination 
revealed complaints of nervousness and nightmares occurring 
several times a week.  Irritability and anger outbursts were 
also admitted at that time, as well as his aversion to 
crowds.  Furthermore, the claims file contains a July 1991 VA 
hospitalization discharge summary noting depression and 
suicidal plans.  At that time, the veteran reported symptoms 
of decreased sleep, increasing isolation and increasing 
irritability.  Objectively, his thought content included some 
flashbacks and some vague suicidal thoughts.  Subsequent VA 
clinical records dated in August 1991 revealed complaints of 
depression, social isolation, fear of crowds, exaggerated 
startle response, and poor sleep.  

The Board also recognizes VA outpatient treatment reports 
dated throughout 1992, revealing continued complaints of 
depression, insomnia and nightmares.  In an April 1992 
report, the veteran also endorsed occasional feelings of 
hopelessness and helplessness.  Paranoia and auditory 
hallucinations were further noted in that report.  
Additionally, VA examination in July 1992 revealed complaints 
of war-related nightmares, recurrent intrusive memories of 
bombings, recurrent irritability and sleeping difficulty, and 
exaggerated startle response.  A significant history of 
hypervigilance with numerous physical fights was also noted.  
Moreover, a
December 1992 VA report of hospitalization indicated 
complaints of hallucinations and suicidal ideation.  
Specifically, he heard voices telling him to kill himself, 
and was considering jumping from a bridge or overdosing on 
pills.  

The Board further acknowledges VA outpatient treatment notes 
dates throughout 1993, which continue to reflect PTSD 
symptomatology.  A February 1993 report noted suicidal 
ideation, and the veteran was hearing voices instructing him 
to jump off a bridge.  An August 1993 report indicated that 
the veteran was hearing voices more frequently.  Other 
symptoms noted at that time included depression, decreased 
sleep, tearfulness, and increased sadness and hopelessness.  
The veteran also underwent multiple VA hospitalizations in 
that year.  Discharge summaries dated in 
February 1993 and March 1993 continued to reflect suicidal 
ideation and auditory hallucinations.  At that time, he also 
reported flashbacks, which typically occurred in conjunction 
with his hallucinations.  The veteran also reported frequent 
feelings of uselessness.  Upon mental status examination, the 
veteran's affect was constricted.  A subsequent December 1993 
disability determination examination report conducted by Tony 
Perez, M.D., for the SSA, indicated a history of auditory 
hallucinations. 

The Board also acknowledges a report of a psychological 
evaluation dated in January 1994, conducted in association 
with an SSA disability determination.  That report again 
noted the veteran's long history of hearing voices commanding 
him to harm himself or others.  Objectively, the veteran 
displayed a blunt affect and prominent signs of depression.  
He also expressed recent suicidal ideation, irritability, and 
a history of paranoid thoughts and feelings.  Although he was 
clearly able to perform and function in a fairly independent 
manner, his ability to sustain performance appeared somewhat 
impaired by psychologically based symptoms such as a reported 
history of hallucinations, dysphoria, and daily alcohol 
abuse. Diagnostic impressions included PTSD, alcohol 
dependence, and major depression with psychotic features. The 
veteran was considered eligible to receive disability 
benefits from SSA.

The Board further notices a February 1994 VA hospitalization 
report, which revealed that the veteran was admitted with 
complaints of again hearing voices telling him to kill 
himself.  He also reported war flashbacks, survivor guilt, 
loss of sleep and energy, and decreased concentration.  Upon 
mental status examination, the veteran was somewhat 
disheveled.  Speech was quiet and affect was somewhat flat.  
His judgment was poor.  A GAF score of 35 was assigned, 
reflecting 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  

A December 1994 VA special PTSD examination report noted 
symptoms of irritability and nervousness.  The veteran also 
indicated that he occasionally heard voices and felt more 
depressed when using alcohol.  He stated that his 
symptomatology had not particularly changed over the past 20 
years.  Furthermore, 
VA hospitalization reports dated from October 1995 to 
November 1995 showed symptoms of depression and suicidal 
ideation.  

An October 1996 VA special PTSD examination report notes the 
veteran's complaints of auditory hallucinations. He indicated 
that he heard voices intermittently, and that the voices were 
less intense when he was not drinking.  He also endorsed 
occasional nightmares.  The veteran reported that he was 
separated from his wife and was living with his brother-in-
law.  

Additional VA outpatient treatment records reflect ongoing 
medication and intermittent counseling for psychiatric 
symptoms and substance abuse.  Moreover, private medical 
records dated in May 1997 reflect treatment for cocaine 
dependence.  Thereafter, VA clinical records continue to 
reflect complaints of nightmares, depression, occasional 
hearing of voices, poor sleep, and alcohol usage.  His mental 
status examinations revealed mild to moderate depression, 
which remained "relatively stable."  In February 2000, he 
reported a few nervous spells (jittery, feels closed in, very 
restless not able to sit, stomach feels upset) as well as a 
few outbursts of anger.  A June 2000 VA outpatient treatment 
record also showed symptoms such as enhanced startle response 
and hypervigilance manifested by continually checking the 
perimeter.  A January 2001 VA record noted that the veteran 
suffered from longstanding whispering, which appeared to be 
coming from other people.  In a September 2001 record, the 
veteran indicated that he and his wife had been separated for 
about one year and he was considering a divorce.  A later 
February 2002 VA outpatient report noted feelings of 
depression and worthlessness.  He lacked interest and 
motivation and wanted to isolate from his family.  The 
veteran had recent suicidal thoughts, though none at that 
time.  He was also hearing voices telling him to harm himself 
or others

In March 2002, the veteran underwent VA PTSD examination.  At 
that time, he reported still being married to his third wife, 
but that the relationship was "rocky."  He last worked full 
time as a welder in September 1993, and had not been employed 
since 1996.  His primary complaint involved an inability to 
get along with people.  In this respect, he felt 
uncomfortable in the presence of others and did not socialize 
at all.  He had nightmares approximately once or twice per 
week, and awoke soaking from sweat.  He denied any other 
psychotic complaints.  On mental status examination, he 
arrived on time and unaccompanied for examination.  He was 
casually dressed and presented with fair hygiene.  He was 
cooperative although he appeared suspicious with the line of 
questioning on several occasions.  He appeared to be a 
reliable historian, although he was often quite vague and 
unable to recall certain clinical events.  His speech was 
slow and halting.  The veteran denied evidence of 
jitteriness, shakiness, tension or discomfort during the 
examination.  His attention and concentration appeared 
unimpaired and he counted backwards from 100 to 85 by 3's 
without difficulty. Abstract reasoning was intact.  He was 
aware of current events, and his thought was logical, 
coherent, and goal-directed.  There was no flight of ideas, 
ideas of reference, tangentiality, or other signs of 
psychosis.  He did report occasional auditory and command 
hallucinations which had been reduced in frequency since he 
had been on Olanzapine.  He denied visual hallucinations.  He 
further denied current suicidal or homicidal ideation.  His 
insight and judgment appeared to be fair.

Following objective examination, the VA examiner offered 
diagnoses of severe major depressive disorder with psychotic 
features and PTSD.  He was assigned a GAF score of 60 for 
PTSD with an overall GAF score of 50.  The examiner indicated 
that the GAF score of 60 placed the veteran at the upper 
limit of the moderate range of psychosocial impairment due to 
PTSD.  

Additional VA treatment records continue to reflect PTSD 
symptomatology.  A November 2002 clinical record showed 
further complaints of auditory hallucinations in which the 
veteran heard whispered voices.  

Despite the complaints and findings detailed above, the 
veteran's disability picture during the period in question is 
not most nearly approximated by the next-higher 30 percent 
evaluation under the old version of Diagnostic Code 9411 in 
effect prior to November 7, 1996.  Indeed, both the VA 
examination report in June 1991 and the July 1991 VA 
hospitalization report indicate that the veteran was alert 
and oriented times three.  His memory was intact in all 
spheres and, although his mood was gloomy, his affect was 
appropriate.  Judgment and insight were good. And there was 
no homicidal ideation.  There were no auditory or visual 
hallucinations.  While thought content included some 
flashbacks and some vague suicidal thoughts, the veteran's 
speech was logical, coherent, reality-based and contained no 
flight of ideas or pressure of speech.  At the time of the 
veteran's July 1991 discharge, approximately one week after 
admission, the veteran was considered capable of returning to 
full employment.

Further showing that a higher disability evaluation is not 
warranted during the period in question, the July 1992 VA 
PTSD indicated that, with respect to social functioning, the 
veteran appeared to be quite active.  Specifically, he 
reported playing basketball and cards with friends, attending 
church functions, and going to restaurants with his 
girlfriend.  Objectively, he was alert and oriented in all 
three spheres.  The veteran was quite pleasant, cooperative 
and relaxed, and he smiled at times.  His memory was intact 
and he demonstrated a full range of emotions.  The veteran 
showed no psychotic symptoms and denied suicidal and 
homicidal thoughts. Judgment and insight were good.  The 
veteran's speech was presented in a normal tone with a normal 
pace.  He was able to complete serial 7 calculations as well 
as demonstrate abstract thinking.  The diagnosis was mild 
PTSD.  The examiner noted that the veteran stated he had 
submitted a claim for increased rating for PTSD due to 
difficulty dealing with people on the job. The examiner 
further noted that the veteran appeared to have suffered mild 
employment impairment in the past, secondary to irritability 
and hypervigilance.  Furthermore, the examiner noted that the 
veteran "has had a long history of numerous multiple odd jobs 
over the years but has not worked for the past nine months 
secondary to the poor economy."  It was opined that the 
veteran was currently "quite capable of maintaining gainful 
employment."  In addition, the examiner stated that the 
veteran "appears to have symptomatology consistent with mild 
PTSD but does not give a history consistent with an increase 
in the intensity or frequency of his symptomatology."  It was 
opined that the veteran did not "demonstrate any impairment 
in his social functioning" at the time of examination.

In finding that the next-higher 30 percent evaluation for 
PTSD is not warranted during the period in question, the 
Board also relies on the VA hospitalization reports dated in 
December 2002, in which the veteran denied symptoms of PTSD, 
including flashbacks and nightmares.  It was noted that the 
veteran had been drinking a half-pint of liquor and or six 
beers a day. Alcohol withdrawal protocol was implemented.  
During hospitalization, no suicidal attempts or gestures were 
made. Upon mental status examination at discharge, the 
veteran was appropriately groomed.  The veteran was alert and 
oriented times four, and no defects in memory were noted.  
Though he had constricted affect, his mood was good.  The 
veteran denied homicidal or suicidal ideation and he denied 
any psychotic symptoms. There were no deficits as to speech 
and intellectual functioning was within normal limits, 
although somewhat concrete.  His insight and judgment were 
adequate and no hallucinations or illusions were noted.  A 
subsequent VA hospitalization report dated in February 2003 
continued to show essentially identical objective findings.  

Further indicating that the veteran's PTSD symptoms are not 
of such severity as to warrant the next-higher 30 percent 
evaluation under the old version of Diagnostic Code 9411 is a 
December 1994 VA special PTSD examination report.  That 
report showed that, upon mental status examination, the 
veteran was alert and oriented in all phases.  He displayed 
no agitation, anxiety, irritability, or anger.  His 
verbalizations were generally coherent and unpressured and 
his cognitive functioning was reasonably good.  There were no 
psychomotor symptoms.  During the examination, the veteran 
displayed a reasonably full range of emotion with no 
emotional lability or tearfulness.  He was cooperative and 
pleasant throughout the interview and denied suicidal or 
homicidal thoughts or plans.  A subsequent VA examination in 
October 1996 similarly indicated that the veteran was alert 
and oriented in all phases.  His verbalizations were in 
normal tone and cadence, and he did not display any pressured 
or bizarre forms of speech. Behaviorally, he displayed no 
anger or hostility.  He was not hyperalert, distracted or 
nervous.  While he described his mood as "down"; affect was 
quiet with no emotional lability.  He denied any suicidal or 
homicidal thoughts or plans and his thought processes were 
reasonably grounded in reality.  The veteran did not appear 
to be acutely psychotic. The veteran also reported that his 
symptoms were substantially reduced with medication. 

As set forth above, the evidence of record contains several 
findings in support of the veteran's claim, and several 
findings indicating that an increased evaluation is not 
warranted.  In this regard, the Board notes that, where the 
evidence is at least in equipoise, the benefit of the doubt 
is to be resolved in favor of the veteran.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, 
however, the evidence is not found to be in equipoise.  
Indeed, in addition to the findings described thus far, the 
record also contains competent evidence which attributes the 
vast majority of the veteran's psychiatric symptomatology to 
his alcohol and polysubstance abuse problems.  In this vein, 
a December 1993 disability determination examination report 
conducted by Tony Perez, M.D., for the SSA noted the 
veteran's history of drug and alcohol abuse, as well as his 
reports that he still drank "heavily" on a daily basis.  The 
examiner noted that the veteran's major concern was 
polysubstance abuse and history of alcoholism, which required 
further evaluation and rehabilitation. The examiner indicated 
that the veteran was in no position to hold down a job due to 
polysubstance abuse.

The report of a psychological evaluation conducted in January 
1994 for SSA again  reflects significant problems relating to 
alcohol abuse.  At that time, the veteran related that he 
drank a pint of gin each day and had consumed a half-pint of 
whisky before the interview.  The examiner noted alcohol on 
the veteran's breath.  Alcohol dependence was among the 
diagnoses listed at that time.  That diagnosis was again 
noted in a February 1994 VA hospitalization report.  Alcohol 
hallucinosis was also listed as an Axis I diagnosis.  
Furthermore, upon VA examination in December 1994, it was 
noted that the veteran presented with alcohol on his breath.  
The veteran stated that his symptoms of depression and 
auditory hallucinations worsened with alcohol use.  The 
examiner opined that the symptomatology described by the 
veteran was "only mildly suggestive" of PTSD.  The principal 
diagnosis, considered to be much more appropriate than PTSD, 
was alcohol abuse with a history of alcoholic hallucinosis.  
The "very minimal symptoms" of PTSD were considered not to 
have increased since the veteran's prior evaluation. 
Substance abuse treatment was the recommendation for any 
significant improvement in his overall condition.  

An October 1996 VA examination also contained an opinion 
primarily relating the veteran's psychiatric symptomatology 
to alcohol abuse.  Specifically, the VA examiner stated that 
the veteran was exhibiting the long term deterioration of 
chronic alcohol abuse and dependence, including signs and 
symptoms of substance abuse induced mood disorder and 
substance abuse psychosis.  The examiner stated that "the 
great majority of [the] veteran's symptomatology relates to 
his chronic an[d] continuing substance abuse."  The examiner 
further stated that the veteran's principal problem was 
alcohol dependency and expressed his belief that the 
substantial part of his social and occupational impairment 
relates to his substance abuse problems and not to his PTSD.  
In fact, his PTSD seems quite minimal in relation to his 
substance abuse problems.  Specifically, the VA examiner 
stated that the veteran's GAF score, as related solely to his 
PTSD would be about 60 to 65,  reflecting mild to moderate 
symptoms including intermittently depressed mood, mild 
insomnia, and some difficulty in social or occupational 
functioning with occasional flat affect and circumstantial 
speech.

While the GAF score of 60 to 65 rendered by the VA examiner 
in October 1996 reflects mild to moderate symptoms, the Board 
again notes that the VA examiners in July 1992, and December 
1994 characterized the veteran's PTSD symptomatology as mild.  
In fact the VA examiner in December 1994 found the veteran to 
have "very minimal" symptoms of PTSD.  Moreover, the VA 
examiner in October 1996 stated that the veteran's PTSD 
symptoms were "quite minimal" in relation to his substance 
abuse problems.  With VAOPGCPREC 9-93 in mind, the Board 
construes the characterizations of the veteran's PTSD 
symptoms as being significantly less in intensity than 
"moderately large."  Cf. Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (a GAF score ranging from 55-60 indicates 
"moderate difficulty in social, occupational, or school 
functioning.").

Based on all of the foregoing, the Board determines that the 
overall evidence does not justify assignment of the next-
higher 30 percent evaluation for PTSD under the schedular 
criteria in effect prior to November 7, 1996.  Indeed, the 
Board finds that there is no persuasive evidence that shows 
that the veteran's service connected PTSD, in and of itself, 
produces more than a mild to moderate degree of industrial 
impairment.  Again, the VA examiners in July 1992, December 
1994 and October 1996 characterized the veteran's functional 
impairment due to his PTSD as being "mild."  Moreover, an 
October 1999 record, the veteran reported less frequent 
hallucinations and depression with a change in his medication 
regimen.  In March 2002, a VA examiner placed his functioning 
at the upper limit of moderate.  Moreover, as reflected in 
the December 1993 SSA examination report, the October 1996 VA 
examination report and the March 2002 VA examination report, 
the veteran's substance abuse is a significant factor in his 
industrial impairment.  Service connection has been denied 
for alcohol abuse and applicable regulation prohibits using 
manifestations not from a service connected disability to 
establish the evaluation of a service connected disability. 
38 C.F.R. § 4.14 (2006).  With regard to social impairment, 
such is significant to the rating process only to the extent 
that it affects industrial impairment. 38 C.F.R. § 4.129 
(prior to November 7, 1996); 38 C.F.R. § 4.126 (since 
November 7, 1996).  As indicated in the March 2002 VA 
examination, his social anxiety does affect his industrial 
efficiency, but the evidence shows that such impairment is no 
more than mild to moderate in degree.

The Board will now consider whether the revised version of 
Diagnostic Code 9411, effective November 7, 1996, might serve 
as a basis for a rating in excess of 10 percent prior to May 
9, 2003.  

As of November 7, 1996, Diagnostic Code 9411 provides a 10 
percent evaluation where the evidence demonstrates 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  In 
order to achieve the next-higher 30 percent rating, the 
evidence must show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

As already described, the evidence of record does reveal 
symptomatology including depression, anxiety and 
suspiciousness.  Such evidence also reveals complaints of 
poor sleep.  However, despite such symptoms, an increased 
rating under the revised version of Diagnostic Code 9411 is 
not warranted.  While the veteran does experience 
occupational and social impairment, as discussed above, the 
competent evidence attributes the majority of his psychiatric 
problems to substance abuse problems.  Again, as set forth by 
the VA examiners in December 1994 and October 1996, the 
veteran's PTSD symptomatology was actually quite minimal.  
Therefore, for the same reasons that an increased evaluation 
is not appropriate under the old version of Diagnostic Code 
9411, a higher rating is also not justified under the revised 
diagnostic schedule effective from November 7, 1996..  

Entitlement to a rating in excess of 30 percent from May 9, 
2003

From May 9, 2003, the veteran is assigned a 30 percent 
evaluation for PTSD.  

To achieve a 50 percent evaluation under the old version of 
the law, the evidence must demonstrates that the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

To achieve a 50 percent evaluation under the current version 
of Diagnostic Code 9411, the evidence must demonstrate 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The Board has reviewed the competent evidence and finds that, 
for the period in question, there is no support for 
assignment of the next-higher 50 percent evaluation under 
either version of Diagnostic Code 9411.  Indeed, while VA 
examination in August 2003 indicated marital problems 
resulting in separation, this alone does not demonstrate a 
disability picture characterized by considerable impairment 
in establishing or maintain effective or favorable 
relationships with people.  For example, there is no finding 
that the veteran has been involved in physical or verbal 
altercations with others.  Moreover, as indicated in the 
August 2003 VA examination report, the veteran's industrial 
impairment related primarily to his thought disorder and poor 
physical health, rather than to the service-connected PTSD.  
For these reasons, a rating in excess of 30 percent under the 
old version of Diagnostic Code 9411 is not permissible here. 

The evidence of record during the period in question is also 
against assignment of the next-higher 50 percent evaluation 
under the revised schedular criteria.  Indeed, the competent 
evidence does not reveal any abnormalities with respect to 
thought processes.  To the contrary, his thought was logical, 
coherent, and goal-directed upon VA examination in March 
2002.  There was no flight of ideas, ideas of reference, 
tangentiality, or other signs of psychosis.  He spoke in a 
logical progression upon subsequent VA examination in August 
2003.  Moreover, while his speech was slow and halting in 
March 2002, it was described as full, precise and unpressured 
in the later August 2003 report.  Neither examination report 
showed circumstantial, circumlocutory, or stereotyped speech.  
Similarly, the evidence did not reveal panic attacks 
occurring more than once a week or difficulty in 
understanding complex commands.  Abstract reasoning was 
intact, as noted in the March 2002 examination report.  
Neither report indicated memory impairment.  

The evidence during the period in question does reveal 
disturbances in motivation and mood.  Indeed, a May 2003 VA 
discharge summary showed that the veteran was thinking of 
jumping off a building.  Moreover, the August 2003 VA 
examination report noted moderate to severe levels of 
depression, with severe suicidal ideation.  However, the 
examiner at that time again stated that the proportion of the 
veteran's psychiatric problems attributable to the veteran's 
service-connected PTSD was mild relative to his other 
problems.  In fact, the examiner commented that PTSD was the 
least of the veteran's problems.  

Based on the foregoing, the next-higher 50 percent rating for 
PTSD is not warranted between March 19, 2002, and December 3, 
2003.  Rather, the veteran's symptoms are already 
contemplated in the currently assigned 30 percent evaluation 
under Diagnostic Code 9411.  

Entitlement to a rating in excess of 50 percent from December 
3, 2003

Finally, from December 3, 2003, the veteran is assigned a 50 
percent evaluation for his service-connected PTSD.  

In order to be entitled to the next-higher 70 percent rating 
under the old version of Diagnostic Code 9411, the evidence 
must show that the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and that the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  

The evidence here reveals symptomatology including mild 
depression, paranoia and hyperstartle response.  However, 
there is no competent finding that such symptomatology has 
resulted in severe social or industrial impairment.  Thus, a 
higher evaluation under the old version of Diagnostic Code 
9411 is not warranted.

In order to be entitled to the next-higher 70 percent rating 
under the current version of the law, the evidence must 
demonstrate occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The Board has reviewed the evidence for the period in 
question and finds no support for the next-higher 70 percent 
rating.  Indeed, a December 2003 VA clinical record showed 
only mild depression.  Moreover, while an April 2004 VA 
record revealed that the veteran was paranoid and easily 
startled, he denied any suicidal or homicidal ideation.  No 
other evidence of record during the period in question 
reveals symptoms such as obsessional rituals, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene, such as to warrant an increased rating.  

In conclusion, prior to May 9, 2003, there is no basis for a 
rating in excess of 10 percent for the veteran's service-
connected PTSD.  From May 9, 2003,no more than a 30 percent 
rating is warranted.  Finally, there is no basis for a rating 
in excess of 50 percent for the period beginning December 3, 
2003.  The Board notes that in reaching these conclusions, 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to an increased rating for the veteran's PTSD, 
evaluated as 10 percent disabling prior to March 9, 2003, as 
30 percent disabling from March 9, 2003, until December 3, 
2003, and as 50 percent disabling thereafter, is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


